WISS, Judge
(concurring):
For the reasons stated by the majority, I agree that appellant was not denied effective assistance of counsel by defense counsel’s tactical decision not to call two potential defense witnesses to establish an alibi defense. Also, however, the granted issue asks whether effective assistance was denied by counsel’s failure to call these witnesses in order to corroborate appellant’s own testimony. The majority opinion does not address this aspect of the granted issue.
The Chief Judge, however, does discuss this alleged deficiency. Even if counsel was deficient in not interviewing the owner of the pizzeria — a conclusion of which I am not *99entirely convinced under the total circumstances of this ease — I agree with the Chief Judge that appellant suffered no prejudice. See Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). The critical difference between appellant’s and Reynolds’ trials was not presence or absence of corroborating alibi testimony; rather, it was the ability of the victim positively to identify appellant as his robber versus the inability of the victim to be similarly positive in identifying Reynolds as appellant’s cohort.